Citation Nr: 0803329	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
side pain.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney condition.

3. Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of exposure to herbicides and 
other hazardous materials.

4. Entitlement to service connection for skin rashes, to 
include as a result of exposure to herbicides and other 
hazardous materials.

5. Entitlement to service connection for vision problems, to 
include as a result of exposure to herbicides and other 
hazardous materials.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama that declined to reopen 
the veteran's claim of entitlement to service connection for 
a kidney condition, reopened but denied the veteran's claim 
of entitlement to service connection for right side pain, and 
denied the veteran's claims of entitlement to service 
connection for type II diabetes mellitus, skin rashes, and 
vision problems.  The veteran perfected timely appeals of 
these determinations to the Board.

In December 2007, the veteran appeared and offered testimony 
in support of his claims before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The issue of entitlement to service connection for right side 
pain is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. New evidence helping to establish facts necessary to 
substantiate the veteran's right side pain and kidney 
condition service connection claims has been received by VA.

2. Diabetes mellitus was not incurred in service and was not 
the result of in-service chemical or herbicide exposure.

3. There was no chronic in-service skin rash condition, no 
continuity of skin rash symptomatology after service, and no 
competent medical evidence linking any current skin rash to 
the veteran's period of service.

4. No disability involving vision problems began in service 
or was caused by an in-service event.

5. No kidney condition was incurred in service.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right side 
pain.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2. New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a kidney 
condition.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3. Diabetes mellitus, type II, to include as a result of 
exposure to herbicides and other hazardous materials, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4. Skin rashes were not incurred or aggravated in service .  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5. Vision problems were not incurred or aggravated in service 
.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2007).

6. A kidney condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2002, 
October 2002, July 2004, July 2005, and October 2005 letters 
to the veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claims.

With respect to the veteran's claims for a kidney condition 
and right side pain, the Board acknowledges that complete 
VCAA notice was only provided to the veteran after the 
initial unfavorable decision in this case, rather than prior 
to the initial decision as typically required.  However, in a 
case involving the timing of the VCAA notice, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in such situations, the appellant has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A VCAA-
compliant letter was issued to the veteran in July 2004.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran as recently 
as July 2007.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, in 
light of the favorable opinions below with respect to the 
veteran's new and material evidence claims, any failure of VA 
to notify the veteran of the basis of his previous denial is 
not prejudicial.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, his DD 214 form, a VA kidney and 
stomach examination, VA medical treatment records, the 
veteran's testimony at his June 2007 RO hearing and December 
2007 Board hearing, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. New and Material Evidence

The veteran's service connection claims of right side pain, 
claimed as stomach ulcers, and a kidney condition were denied 
in an April 1977 rating decision by the RO, and that decision 
became final.  The bases of those denials were that current 
stomach ulcer and kidney conditions were not shown, and that 
service medical records did not show a kidney condition in 
service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Even though the RO, in its January 2003 rating decision, 
found that new and material evidence had been submitted to 
reopen the right side pain claim, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

In the instant case, a VA colonoscopy report dated in 
February 2006 indicates a diagnosis of diverticulosis coli, 
and a September 2002 VA note indicates renal failure.  This 
new evidence helps to establish current stomach and kidney 
conditions, which are facts necessary to substantiate the 
veteran's right side pain and kidney condition claims.  Thus 
the Board finds that new and material evidence has been 
received to reopen the previously denied service connection 
claims for right side pain and a kidney condition.

III. Service Connection

The veteran argues that he is entitled to service connection 
for diabetes mellitus, skin rashes, vision problems, and a 
kidney condition.  Specifically, the veteran claims that 
diabetes mellitus, skin rashes, vision problems are the 
result of in-service exposure to herbicides and other 
hazardous materials.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

In addition, for certain chronic diseases, such as diabetes 
mellitus, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for diabetes mellitus is one year.  38 
C.F.R. § 3.307, 3.309(a).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  When such a veteran develops a disease listed 
in 38 C.F.R. § 3.309(e), such as diabetes mellitus, to a 
degree of 10 percent or more following his service in the 
Republic of Vietnam, the disease shall be presumed to have 
been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).

A. Diabetes Mellitus

In written statements, and at his June 2007 RO hearing and 
December 2007 Board hearing, the veteran had asserted that, 
while in service, he was exposed to many chemicals and 
chemical fires, and that he trained on aircraft, including C-
130s, that were used in Vietnam to spray Agent Orange.

The veteran's DD 214 form indicates that the veteran's 
primary specialty was as a fire protection specialist, with a 
related civilian occupation of fire equipment man.  It does 
not indicate that the veteran had service in the Republic of 
Vietnam.

Service medical records do not reflect complaints of or 
treatment for diabetes mellitus.  They indicate that the 
veteran was treated in August 1972 for burns that he received 
from carbon dioxide used for putting out fire when it blew in 
his face a bit and hit an area of the right eye.  On February 
1976 separation examination, the veteran was noted to have 
had a normal clinical evaluation of the vascular system, and 
no diabetes mellitus was noted.  In his February 1976 report 
of medical history, the veteran did not indicate that he had 
ever had diabetes mellitus.

The first indication of diabetes mellitus in the medical 
record is a September 2002 VA note that indicates that the 
veteran had elevated glucose and early/borderline diabetes, 
and that he would need further workup.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for type II diabetes mellitus.

First, the record does not reflect that diabetes mellitus was 
incurred in service.  Service medical records do not reflect 
complaints of or treatment for diabetes mellitus, and the he 
first indication of diabetes mellitus in the medical record 
is a September 2002 VA medical note.  Moreover, there is no 
medical evidence that diabetes mellitus existed in service or 
within a year of service.

Second, the record does not reflect that diabetes mellitus 
was the result of in-service chemical or herbicide exposure.  
The veteran did not active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and thus is not presumed to have been exposed to 
a chemical herbicide under to under 38 U.S.C.A. § 1116 or 38 
C.F.R. §§ 3.307 and 3.309.  Furthermore, although the Board 
recognizes that the veteran may have been exposed to 
chemicals as a fire protection specialist in service, and may 
have worked on type of aircraft that carried Agent Orange in 
Vietnam, the record does not reflect that the veteran was 
exposed to a chemical herbicide for the purposes of 38 C.F.R. 
§§ 3.307 and 3.309.  With the exception of the treatment in 
August 1972 for burns that he received from carbon dioxide, 
service medical records do not indicate any problems related 
to exposure to chemicals or herbicides, and the record does 
not otherwise establish any such exposure.

Accordingly, service connection for type II diabetes mellitus 
is not warranted.

B. Skin Rashes

Service medical records indicate that the veteran was treated 
in August 1972 for burns that he received from carbon dioxide 
for putting out fire when it blew in his face a bit and hit 
an area of the right eye.  It was noted that his skin was now 
burning slightly, and that the eye examination was within 
normal limits.  The veteran was treated with rinsing cold 
water.  In September 1972, the veteran was treated for a rash 
on the back of his neck.  In April 1976, the veteran 
complained of his face bumping up after shaving, it was noted 
that facial skin appearance was clear with a few old scars 
and very few bumps, and the veteran was diagnosed as having 
sensitive skin. 

On February 1976 separation examination, the veteran was 
noted to have had a normal clinical evaluation of the skin, 
and no skin problems were noted.  In his February 1976 report 
of medical history, the veteran indicated that he did not 
have and had never had skin diseases, and no rash or skin 
problems were noted.

An April 2007 VA dermatology note indicates that the veteran 
had vague dyschromic papulo-squamous eruption on the face.  
The veteran was diagnosed as having non-specific dermatitis.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for skin rashes.

The Board notes the treatment that the veteran received for 
skin conditions in service.  However, the record does not 
reflect that any facial skin condition noted during service 
was chronic.  In this regard, the Board notes that on 
February 1976 separation examination, the veteran was noted 
to have had a normal clinical evaluation of the skin, and no 
skin problems were noted, and, in his February 1976 report of 
medical history, the veteran indicated that he did not have 
and had never had skin diseases, and no rash or skin problems 
were noted.  Furthermore, the record does not indicate a 
continuity of symptomatology after service.  The post service 
medical record does not indicate that the veteran sought 
treatment for any rash on the face in the years after 
service.

The Board notes the April 2007 VA dermatology note indicating 
that the veteran had vague dyschromic papulo-squamous 
eruption on the face, and that the veteran was diagnosed as 
having non-specific dermatitis.  However, this diagnosis was 
made over 30 years after the veteran's separation from 
service, and there is no competent medical evidence linking 
any such facial dermatitis to the veteran's period of service 
in any way.

In short, the Board does not find a chronic in-service 
condition, a showing of continuity of symptomatology after 
service, or any competent medical evidence linking any 
current skin rash to the veteran's period of service.  Thus, 
the Board does not find the evidence of record to favor the 
veteran or to be in relative equipoise.  Accordingly, service 
connection for skin rashes is not warranted.

C. Vision Problems

Service medical records indicate that, on entrance 
examination, the veteran was noted to have had defective 
vision.  The veteran was treated in August 1972 for burns 
that he received from carbon dioxide for putting out fire 
when it blew in his face a bit and hit and area of the right 
eye.  It was noted that his skin was now burning slightly, 
and that the eye examination was within normal limits.  The 
veteran was treated with rinsing cold water.

A September 1974 eye examination noted that the veteran 
complained of eyes watering after reading, and that there was 
no ocular disease or injury.  The veteran was diagnosed as 
having astigmatism.

On February 1976 separation examination, the veteran was 
noted to have had a normal clinical evaluation of the eyes, 
no eye problems were noted, and the veteran was noted to have 
20/20 vision in both eyes.  In his February 1976 report of 
medical history, the veteran indicated that he did not have 
and had never had eye trouble.  It was noted that the veteran 
had worn glasses since 1974 for reading purposes.

A June 2005 VA note indicates that he veteran was seen for a 
VA eye examination, and was ordered new bifocals.  It was 
noted that the veteran's corrected vision was 20/25 right eye 
and 20/25 + 2 left eye.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for vision problems.  The record does not reflect 
that any disability involving vision problems began in 
service or was caused by an in-service event.

The Board notes that the veteran was treated in August 1972 
for burns that he received from carbon dioxide for putting 
out fire when it blew in his face and hit and area of the 
right eye.  However, the record does not reflect that such 
injury to the right eye resulted in any permanent disability.  
At the time of August 1972 examination after the right eye 
injury, eye examination was noted to be within normal limits.  
On February 1976 separation examination, the veteran was 
noted to have had a normal clinical evaluation of the eyes, 
no eye problems were noted, and the veteran was noted to have 
20/20 vision in both eyes.  In his February 1976 report of 
medical history, the veteran indicated that he did not have 
and had never had eye trouble.  Also, the post service 
medical record is negative for any treatment of an injury-
related eye condition, and no eye condition or vision 
problems have been related to the veteran's period of service 
by a medical opinion or any other competent medical evidence.

The Board notes that, in September 1974, the veteran 
complained of eyes watering after reading, there was noted to 
be no ocular disease or injury, the veteran was diagnosed as 
having astigmatism, and the veteran began wearing reading 
glasses.  However, refractive error of the eye is not able to 
be service-connected under VA regulations.

Accordingly, service connection for vision problems is not 
warranted.

D. Kidney Condition

Service medical records do not reflect complaints of or 
treatment for a kidney condition.  On February 1976 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the genitourinary system, and 
no kidney condition was noted.  In his February 1976 report 
of medical history, the veteran indicated that he did not 
have and had never had frequent or painful urination, sugar 
or albumin in urine, or kidney stone or blood in urine.

On March 1977 VA examination, the veteran complained of 
having to urinate often.  On examination, the veteran had no 
costovertebral angle (CVA) tenderness, kidneys were not 
palpable, and prostate was normal.  On intravenous pyelogram, 
kidneys showed prompt function and there was no obstructive 
uropathy, and no abnormality was shown.  The veteran was 
diagnosed as having no evidence of kidney disease at the 
time.

On September 2002 VA examination, it as noted that the 
veteran had elevated gamma-glutamyl-transferase, serum 
glutamate pyruvate transaminase, and creatinine, and that the 
veteran would need further workup to try to determine the 
etiology of renal failure.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a kidney condition.  Although renal failure 
was noted in September 2002 VA medical treatment records, 
there is no indication that any kidney condition is related 
to service.  Service medical records are completely negative 
for any kidney condition.  Also, on March 1977 VA 
examination, the veteran had no CVA tenderness, kidneys were 
not palpable, and, on intravenous pyelogram, kidneys showed 
prompt function and there was no obstructive uropathy, and no 
abnormality was shown.  The veteran was diagnosed on March 
1977 examination as having no evidence of kidney disease at 
the time.  The first indication in the medical record of any 
kidney problems was more than 25 years after the negative 
March 1977 examination.  Moreover, there is no medical 
opinion or other competent medical evidence of record linking 
any current kidney condition to the veteran's period of 
service.

Accordingly, service connection for a kidney condition is not 
warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
right stomach pain is reopened; to this extent only, the 
veteran's claim is granted.

2. New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
kidney condition is reopened; to this extent only, the 
veteran's claim is granted.

3. Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of exposure to herbicides and 
other hazardous materials, is denied.

4. Entitlement to service connection for skin rashes, to 
include as a result of exposure to herbicides and other 
hazardous materials, is denied.

5. Entitlement to service connection for vision problems, to 
include as a result of exposure to herbicides and other 
hazardous materials, is denied.

6. Entitlement to service connection for a kidney condition 
is denied.


REMAND

The veteran's service medical records indicate repeated 
complaints of abdominal pain and cramps, and that a 
radiographic evaluation of upper gastrointestinal and small 
lower bowel showed abnormal appearance of the terminal 
portion of the small bowel.  The post-service record, 
including March 1977, February 1994, and current records 
indicate continued complaints of right side pain.  The 
veteran was given a VA colonoscopy in February 2006, and was 
diagnosed as having diverticulosis coli.

There is no etiology examination of record with respect to 
any diverticulosis coli, or any current stomach or right side 
condition.  As the record reflects a current diagnosis of 
diverticulosis coli, and in-service stomach problems 
continuing to the present, the veteran should be afforded a 
VA examination to determine the nature and etiology of any 
diverticulosis coli or other currently diagnosed stomach or 
right side conditions.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice.  The notice must inform 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current diverticulosis coli or 
other stomach or right side disorder.  
The claims folder and a copy of this 
Remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
Based on examination findings and a 
review of the claims folder, the 
examiner should specifically express an 
opinion as to (1) whether the veteran 
has a current diverticulosis coli, 
stomach, or right side disorder, and 
(2) whether it is at least as likely as 
not (whether there is a 50 percent 
chance or more) that any such disorder 
was incurred or permanently aggravated 
during the veteran's period of service, 
or is otherwise etiologically related 
to the veteran's period of service in 
any way.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


